PER CURIAM.
The appellant seeks reversal of an order declaring him delinquent for having participated in a robbery. He raises two issues. We find no merit in the first issue and affirm.
In the second issue the appellant asserts that the trial court erred in imposing $1,325 in attorney’s fees against the appellant without prior notice. Assessment of attorney’s fees against an indigent defendant is proper under section 27.56, Florida Statutes (1993). However, subsection (7) of the statute requires that the defendant be given adequate notice that attorney’s fees will be imposed, and that the defendant shall have the opportunity to be heard and offer objection to the determination.
Accordingly, we strike the award of attorney’s fees against the defendant, but upon remand the state may seek the reimposition of such costs upon complying with the provisions of section 27.56(7).
Assessment of attorney’s fees stricken; otherwise affirmed.
THREADGILL, C.J., and DANAHY and BLUE, JJ., concur.